Name: Commission Regulation (EC) NoÃ 1077/2008 of 3Ã November 2008 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) NoÃ 1566/2007
 Type: Regulation
 Subject Matter: information and information processing;  information technology and data processing;  fisheries;  communications
 Date Published: nan

 4.11.2008 EN Official Journal of the European Union L 295/3 COMMISSION REGULATION (EC) No 1077/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1966/2006 of 21 December 2006 on electronic recording and reporting of fishing activities and on means of remote sensing (1), and in particular Article 5 thereof, Whereas: (1) Article 22(1)(c) of Council Regulation (EC) No 2371/2002 (2) provides that activities within the scope of the Common Fisheries Policy are prohibited unless a master, without undue delay records and reports information on fishing activities, including landings and transhipments and that copies of the records shall be made available to the authorities. (2) In accordance with Council Regulation (EC) No 1966/2006 the obligation to electronically record and transmit logbook, landing declaration and transhipment data applies to masters of Community fishing vessels exceeding 24 m length overall within 24 months of entry into force of the implementing rules and to masters of Community fishing vessels exceeding 15 m length overall within 42 months of entry into force of the implementing rules. (3) Daily reporting of fishing activities creates the potential to enhance significantly the efficiency and effectiveness of monitoring, control and surveillance operations both at sea and on land. (4) Article 6 of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the Common Fisheries Policy (3) provides that masters of Community fishing vessels shall keep a logbook of their operations. (5) Article 8 of Council Regulation (EEC) No 2847/93 provides that the master of each Community fishing vessel having an overall length equal to or more than 10 m or his representative, shall after each fishing trip and within 48 hours of landing submit a declaration to the competent authorities of the Member States where the landing takes place. (6) Article 9 of Council Regulation (EEC) No 2847/93 provides that auction centres or other bodies or persons authorised by Member States which are responsible for the first marketing of fishery products shall, upon first sale, submit a sales note to the competent authorities in whose territory the first marketing takes place. (7) Article 9 of Council Regulation (EEC) No 2847/93 also provides that where the first marketing of fisheries products does not take place in the Member State where the products have been landed, the Member State responsible for monitoring the first marketing shall ensure that a copy of the sales note is submitted to the authorities responsible for monitoring the landing of the products as soon as possible. (8) Article 19 of Council Regulation (EEC) No 2847/93 requires Member States to create computerised databases and to establish a validation system comprising in particular cross-checks and verification of data. (9) Article 19b and 19e of Council Regulation (EEC) No 2847/93 require masters of Community fishing vessels to make effort reports and to record them in their logbook. (10) Article 5 of Council Regulation (EC) No 2347/2002 (4) requires the master of a Community fishing vessel holding a deep-sea fishing permit to record in a logbook or in a form provided by the flag Member State information concerning fishing gear characteristics and fishing operations. (11) Council Regulation (EC) No 768/2005 (5) establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy provides for the operation of joint deployment plans. (12) Commission Regulation (EC) No 1566/2007 (6) laid down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 as regards electronic recording and reporting of fishing activities. (13) It is necessary, at present, to further detail and clarify some provisions contained in Regulation (EC) No 1566/2007. To that end it is appropriate to repeal Regulation (EC) No 1566/2007 and to replace it by a new Regulation. (14) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Scope 1. This Regulation shall apply to: (a) Community fishing vessels exceeding 24 metres length overall, as from 1 January 2010; (b) Community fishing vessels exceeding 15 metres length overall, as from 1 July 2011; (c) registered buyers, registered auctions or other entities or persons authorised by Member States that are responsible for the first sale of fisheries products with an annual financial turnover in first sales of fishery products in excess of EUR 400 000, as from 1 January 2009. 2. Notwithstanding paragraph 1(a), this Regulation shall apply as from a date earlier than 1 January 2010 to Community fishing vessels flying the flag of a given Member State and exceeding 24 metres length overall, if it is so provided by that State. 3. Notwithstanding paragraph 1(b), this Regulation shall apply as from a date earlier than 1 July 2011 to Community fishing vessels flying the flag of a given Member State and exceeding 15 metres length overall, if it is so provided by that State. 4. Notwithstanding the dates laid down in paragraphs 1(a) and 1(b), a Member State may decide to apply this Regulation to vessels of 15 metres or less flying its flag prior to those dates in accordance with Article 3(2) of Council Regulation (EC) No 1966/2006. 5. Member States may conclude bilateral agreements on the use of electronic reporting systems on vessels flying their flags within the waters under their sovereignty or jurisdiction on condition that the vessels comply with all rules laid down in this Regulation. 6. This Regulation shall apply to Community fishing vessels regardless of the waters in which they carry out fishing operations or of the ports in which they land. 7. This Regulation shall not apply to Community fishing vessels used exclusively for exploitation of aquaculture. Article 2 List of operators and vessels 1. Each Member State shall establish a list of registered buyers, registered auctions or other entities or persons that it has authorised and that are responsible for the first sale of fishery products with an annual financial turnover of fishery products in excess of EUR 400 000. The first reference year shall be 2007 and the list shall be updated on 1 January of the current year (year n) on the basis of the annual financial turnover of fishery products in excess of EUR 400 000 in year n-2. That list shall be published on an official web site of the Member State. 2. Each Member State shall establish and periodically update lists of Community fishing vessels flying its flag to which the provisions of this Regulation apply in accordance with Article 1(2), (3), (4) and (5). The lists shall be published on an official web site of the Member State and shall be in the format to be decided in consultations between the Member States and the Commission. Article 3 Definitions For the purpose of this Regulation the following definitions shall apply: 1. fishing operation means all activities in connection with searching for fish, the shooting, setting and hauling of a fishing gear and the removal of any catch from the gear; 2. joint deployment plan means a plan setting out operational arrangements for the deployment of available means of control and inspection. CHAPTER II ELECTRONIC TRANSMISSION Article 4 Information to be transmitted by masters of vessels or their representatives 1. Masters of Community fishing vessels shall transmit logbook and transhipment data by electronic means to the competent authorities of the flag Member State. 2. Masters of Community fishing vessels or their representatives shall transmit landing declaration data by electronic means to the competent authorities of the flag State. 3. When a Community fishing vessel lands its catch in a Member State other than the flag Member State, the competent authorities of the flag Member States shall immediately upon receipt forward the landing declaration data by electronic means to the competent authorities of the Member State where the catch was landed. 4. Masters of Community fishing vessels shall, where required under Community rules, transmit by electronic means to the competent authority of the flag Member State prior notification of entry into port at the time that it is required to be transmitted. 5. When a vessel intends to enter a port in a Member State other than the flag Member State, the competent authorities of the flag Member State shall immediately upon receipt forward the prior notification referred to in paragraph 4 by electronic means to the competent authorities of the coastal Member State. Article 5 Information to be transmitted by entities or persons responsible for first sale or take-over 1. Registered buyers, registered auctions or other entities or persons authorised by Member States, that are responsible for the first sale of fishery products shall transmit information required to be recorded in a sales note by electronic means to the competent authorities of the Member State in whose territory the first marketing takes place. 2. When the first marketing takes place in a Member State other than the flag Member State, the competent authorities of the Member State where the first marketing takes place shall ensure that a copy of the sales notes data is submitted by electronic means to the competent authorities of the flag Member State on receipt of relevant information. 3. Where the first marketing of fisheries products does not take place in the Member State where the products have been landed, the Member State where the first marketing takes place shall ensure that a copy of the sales note data is submitted by electronic means immediately on receipt of relevant information, to the following authorities: (a) the competent authorities of the Member State where the fishery products have been landed; and (b) the competent authorities of the flag Member State of the vessel that landed the fishery products. 4. The holder of the take-over declaration shall transmit by electronic means the information required to be recorded in a take-over declaration to the competent authorities of the Member State in whose territory the take-over physically takes place. Article 6 Frequency of transmission 1. The master shall transmit the electronic logbook information to the competent authorities of the flag Member State at least on a daily basis not later than 24.00 hours even when there are no catches. He shall also send such data: (a) at the request of the competent authority of the flag Member State; (b) immediately after the last fishing operation has been completed; (c) before entering into port; (d) at the time of any inspection at sea; (e) at the time of events defined in Community legislation or by the flag State. 2. The master may transmit corrections to the electronic logbook and transhipment declarations up to the last transmission made at the end of the fishing operations and before entering into port. Corrections shall be easily identifiable. All original electronic logbook data and corrections to those data shall be stored by the competent authorities of the flag Member State. 3. The master or his representatives shall transmit the landing declaration by electronic means immediately after the landing declaration has been established. 4. The master of the donor vessel and the receiving vessel shall transmit transhipment data by electronic means immediately after the transhipment. 5. The master shall keep a copy of the information referred to in paragraph 1 on board the fishing vessel for the duration of each absence from port and until the landing declaration has been submitted. 6. When a fishing vessel is in port, does not carry fish on board and the master has submitted the landing declaration, transmission in accordance with paragraph 1 of this Article may be suspended subject to prior notification to the Fisheries Monitoring Centre of the flag Member State. Transmission shall be resumed when the vessel leaves the port. Prior notification is not required for vessels equipped with and transmitting data via VMS (Vessel Monitoring System). Article 7 Format for transmission of data from a vessel to the competent authority of its flag State Each Member State shall determine the format for the transmission of data from vessels flying its flag to its competent authorities. Article 8 Return messages Member States shall ensure that return messages are issued to vessels flying their flag for each transmission of logbook, transhipment and landing data. The return message shall contain an acknowledgement of receipt. CHAPTER III EXEMPTIONS Article 9 Exemptions 1. A Member State may exempt masters of vessels flying its flag from the obligations referred to in Article 4(1) and from the obligation to have means of electronic data transmission on board as referred to in Article 1(1) and (2) of Regulation (EC) No 1966/2006 are absent from port for 24 hours or less within the waters under its sovereignty or jurisdiction on condition that they do not land their catch outside the territory of the flag Member State. 2. Masters of Community fishing vessels that electronically record and report data on their fishing activities shall be exempt from the obligation to complete paper logbook, landing and transhipment declarations. 3. Masters of Community vessels, or their representatives, that land their catch in a Member State other than the flag Member State shall be exempt from the requirement to submit a paper landing declaration to the coastal Member State. 4. Member States may conclude bilateral agreements on the use of electronic reporting systems on vessels flying their flags within the waters under their sovereignty or jurisdiction. The vessels falling within the scope of such agreements shall be exempt from completing a paper logbook within those waters. 5. Masters of Community vessels that record in their electronic logbooks the fishing effort information required under Article 19b of Regulation (EEC) No 2847/93 shall be exempt from the obligation to transmit effort reports by telex, by VMS, by fax, by telephone or by radio. CHAPTER IV FUNCTIONING OF ELECTRONIC RECORDING AND REPORTING SYSTEMS Article 10 Provisions in the event of technical failure or non-functioning of electronic recording and reporting systems 1. In the event of a technical failure or non-functioning of the electronic recording and reporting system the master or the owner of the vessel or their representative shall communicate logbook, landing declaration and transhipment data to the competent authorities of the flag Member State in a way established by the flag Member State on a daily basis and no later than 24.00 hours even when there are no catches. Data shall also be sent: (a) at the request of the competent authority of the flag State; (b) immediately after the last fishing operation has been completed; (c) before entering into port; (d) at the time of any inspection at sea; (e) at the time of events defined in Community legislation or by the flag State. 2. The competent authorities of the flag Member State shall update the electronic logbook immediately on receipt of the data referred to in paragraph 1. 3. A Community fishing vessel shall not leave a port, following a technical failure or non-functioning of its electronic recording and reporting system before it is functioning to the satisfaction of the competent authorities of the flag Member State or before it is otherwise authorised to leave by the competent authorities of the flag Member State. The flag Member State shall immediately notify the coastal Member State when it has authorised a vessel flying its flag to leave a port in the coastal Member State. Article 11 Non-receipt of data 1. When the competent authorities of a flag Member State have not received data transmissions in accordance with Article 4(1) and (2) they shall notify the master or the owner of the vessel or their representative thereof as soon as possible. If, in respect of a particular vessel, this situation occurs more than three times within a period of one year, the flag Member State shall ensure that the electronic reporting system in question is checked. The Member State concerned shall investigate the matter in order to determine why data have not been received. 2. When the competent authorities of a flag Member State have not received data transmissions in accordance with Article 4(1) and (2) and the last position received through the Vessel Monitoring System was from within the waters of a coastal Member State they shall notify the competent authorities of that coastal Member State thereof as soon as possible. 3. The master or the owner of the vessel or their representative shall send all data for which a notification was received in accordance with paragraph 1 to the competent authorities of the flag Member State immediately on receipt of the notification. Article 12 Data access failure 1. When the competent authorities of a coastal Member State observe a vessel flying the flag of another Member State in their waters and cannot access logbook or transhipment data in accordance with Article 15 they shall request the competent authorities of the flag Member State to ensure access. 2. If the access referred to in paragraph 1 is not ensured within four hours of the request, the coastal Member State shall notify the flag Member State. On receipt of the notification the flag Member State shall immediately send the data to the coastal Member State by any available electronic means. 3. If the coastal Member State does not receive the data referred to in paragraph 2, the master or owner of the vessel or their representative shall send the data and a copy of the return message referred to in Article 8 to the competent authorities of the coastal Member State on request and by any available electronic means. 4. If the master or owner of the vessel or their representative can not provide the competent authorities of the coastal Member State with a copy of the return message referred to in Article 8, fishing activities in the waters of the coastal Member State by the vessel concerned shall be prohibited until the master or his representative can provide a copy of the return message or information referred to in Article 6(1) to the said authorities. Article 13 Data on the functioning of the electronic reporting system 1. Member States shall maintain databases on the functioning of their electronic reporting system. They shall contain at least the following information: (a) the list of fishing vessels flying their flag whose electronic reporting systems have experienced technical failure or have failed to function; (b) the number of electronic logbook transmissions received per day and the average number of transmissions received per vessel, broken down by flag Member State; (c) the number of landing declaration, transhipment declaration, takeover declaration and sales note transmissions received, broken down by flag State. 2. Summaries of information on the functioning of Member States' electronic reporting systems shall be sent to the Commission at its request in a format and at time intervals to be decided in consultation between Member States and the Commission. CHAPTER V DATA EXCHANGE AND ACCESS Article 14 Format for exchange of information between Member States 1. Information shall be exchanged between Member States using the format defined in the Annex from which extensible mark-up language (XML) is derived. 2. Corrections to the information referred to in paragraph 1 shall be clearly identified. 3. When a Member State receives electronic information from another Member State it shall ensure that a return message is issued to the competent authorities of that Member State. The return message shall contain an acknowledgement of receipt. 4. Data elements in the Annex that are mandatory for masters to record in their logbook according to Community rules shall also be mandatory in exchanges between Member States. Article 15 Access to data 1. A flag Member State shall ensure that a coastal Member State has on-line access in real time to electronic logbook and landing declaration data of vessels flying its flag when conducting fishing operations in the waters under the sovereignty or jurisdiction or entering a port of the coastal Member State. 2. The data referred to in paragraph 1 shall at least cover the data from the last departure from port to the time when the landing is completed. Data from fishing operations for the previous 12 months shall be made available on request. 3. The master of a Community fishing vessel shall have secure access to his own electronic logbook information stored in the database of the flag Member State on a 24-hour, seven-days-a-week basis. 4. A coastal Member State shall grant on-line access to its logbook database to a fishery patrol vessel of another Member State in the context of a joint deployment plan. Article 16 Exchange of data between Member States 1. Access to the data referred to in Article 15, paragraph 1 shall be by secure Internet connection on a 24-hour, seven-days-a-week basis. 2. Member States shall exchange the relevant technical information to ensure mutual access to electronic logbooks. 3. Member States shall: (a) ensure that data received according to this Regulation are safely stored in computerised databases and take all necessary measures to ensure that they are treated as confidential; (b) take all necessary technical measures to protect such data against any accidental or illicit destruction, accidental loss, deterioration, distribution or unauthorised consultation. Article 17 Single authority 1. In each Member State, a single authority shall be responsible for transmitting, receiving, managing and processing all data covered by this Regulation. 2. Member States shall exchange lists and contact details of the authorities referred to in paragraph 1 and shall inform the Commission thereof. 3. Any changes in the information referred to in paragraphs 1 and 2 shall be communicated to the Commission and other Member States without delay. CHAPTER VI FINAL PROVISIONS Article 18 Repeal 1. Regulation (EC) No 1566/2007 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation. Article 19 Entry into force This Regulation shall enter into force on 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 409, 30.12.2006, p. 1. Corrected by OJ L 36, 8.2.2007, p. 3. (2) OJ L 358, 31.12.2002, p. 59. (3) OJ L 261, 20.10.1993, p. 1. (4) OJ L 351, 28.12.2002, p. 6. (5) OJ L 128, 21.5.2005, p. 1. (6) OJ L 340, 22.12.2007, p. 46. ANNEX (1) ELECTRONIC INFORMATION EXCHANGE FORMAT No Element or attribute name Code Description and content Compulsory (C)/Compulsory if (CIF) (2)/Optional (O) (3) 1 ERS message 2 Start of message ERS Tag indicating start of the ERS message C 3 Address AD Destination for the message (ISO alpha-3 country code) C 4 From FR Country transmitting the data (ISO alpha-3 country code) C 5 Message (record) number RN Serial number of the message (format CCC99999999) C 6 Message (record) date RD Date of transmission of the message (YYYY-MM-DD) C 7 Message (record) time RT Time of retransmission of the message (HH:MM in UTC) C 8 Message type TM Type of message (Logbook: type = LOG, Acknowledgment: type = RET, Correction: type = COR or sales notes: type = SAL) C 9 Test message TS Presence indicates message is a test message CIF TEST 10 11 When message type is RET (TM=RET) RET is an Acknowledgement message 12 The following attributes need to be specified The message acknowledges the good or bad reception of the message identified by RN 13 Sent message number RN Serial number of the message being acknowledged by the recipient FMC (CCC99999999) C 14 Return status RS Indicates the status of the received message/report. The code list will be placed at the EC website with a location to be specified C 15 Reason for Rejection (if any) RE Free text giving an explanation for the rejection O 16 17 When message is of type COR (TM=COR) COR is a Correction message 18 The following attributes need to be specified The message is correcting a previous message, the information contained inside the message fully replaces the previous message, identified by RN 19 Original message number RN Message number of the message being corrected (format CCC99999999) C 20 Reason for correction RE Code list to be found at http://ec.europa.eu/fisheries/cfp/control_enforcement_en.htm O 21 22 When message type: LOG (TM=LOG) LOG is a Logbook declaration 23 The following attributes need to be specified The LOG contains one or more of the following declarations DEP, FAR, TRA, COE, COX, ENT, EXI, CRO, TRZ, (INS), DIS, PRN, EOF, RTP, LAN 24 Start of log record LOG Tag indicating start of the logbook record C 25 Vessel's Community fleet register (CFR) number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number C 26 Vessels main identification RC International radio call sign CIF CFR not up to date 27 Vessels external identification XR Side (hull) registration number of the vessel O 28 Name of vessel NA Name of the vessel O 29 Name of the master MA Name of the master (any change during trip to be sent in next LOG transmission) C 30 Master address MD Address of master (any change during trip to be sent in next LOG transmission) C 31 Country of registration FS Flag State of vessel registration. ISO alpha-3 country code C 32 33 DEP: declaration element Required on every departure from port, to be sent in next message 34 Start of departure declaration DEP Tag indicating start of the departure from port declaration C 35 Date DA Date of departure (YYYY-MM-DD) C 36 Time TI Time of departure (HH:MM in UTC) C 37 Port name PO Port code (ISO alpha-2 country code + 3-letter port code). Port code list (CCPPP) to be found at the EC website with a location to be specified C 38 Anticipated activity AA Code list to be found on the EC website with a location to be specified CIF effort reporting required for intended activity 39 Gear type GE Letter code according to FAO's International Standard Statistical Classification of the Fishing Gear CIF fishing activity intended 40 Catch on board sub-declaration (list of species SPE sub-declarations) SPE (See details of sub-elements and attributes of SPE) CIF catch on board the vessel 41 42 FAR: fishing activity declaration Required by midnight on each day at sea or in response to request from the Flag State 43 Start of fishing activity report declaration FAR Tag indicating start of a fishing activity report declaration C 44 Last report marker LR Marker that indicates that this is the last FAR report that will be sent (LR=1) CIF last message 45 Inspection marker IS Marker that indicates this fishing activity report was received following an inspection carried out onboard the vessel. (IS=1) CIF inspection occurred 46 Date DA Date for which fishing activities being reported whilst vessel at sea (YYYY-MM-DD) C 47 Time TI Start time of fishing activity (HH:MM in UTC) O 48 Relevant area sub-declaration RAS Specified if no catch was made (for effort purposes). List of codes for fishing and effort/conservation areas will be placed at the EC website with a location to be specified. (See details of sub-elements and attributes of RAS). CIF 49 Fishing operations FO Number of fishing operations O 50 Fishing time DU Duration of fishing activity in minutes  defined as fishing time equals the number of hours spent at sea, minus the time spent in transit to, between and returning from the fishing grounds, dodging, inactive or waiting for repair CIF required (3) 51 Gear sub-declaration GEA (See details of sub-elements and attributes of GEA) CIF any undertaken 52 Gear loss sub-declaration GLS (See details of sub-elements and attributes of GLS) CIF required by the rules (3) 53 Catch sub-declaration (list of species SPE sub-declarations) SPE (See details of sub-elements and attributes of SPE) CIF any fish caught 54 55 RLC: relocation declaration Used when catch (all or parts thereof) is transferred or moved from shared fishing gear to a vessel or from a vessel's hold or its fishing gear to a keep net, container or cage (outside the vessel) in which the live catch is kept until landing 56 Start of relocation declaration RLC Tag indicating start of a relocation declaration C 57 Date DA Date of catch relocation whilst vessel at sea (YYYY-MM-DD) CIF 58 Time TI Time of relocation (HH:MM in UTC) CIF 59 Receiving vessel CFR number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number CIF joint fishing operation and EU vessel 60 Receiving vessel radio call sign TT International radio call sign of the receiving vessel CIF joint fishing operation 61 Flag State of receiving vessel TC Flag State of vessel taking the catch (ISO alpha-3-country code) CIF joint fishing operation 62 Other partner vessel(s) CFR numbers RF With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number CIF joint fishing operation and partner is EU vessel 63 Other partner vessel(s) radio call signs TF International radio call sign of the partner vessel(s) CIF joint fishing operation and other partners 64 Flag State(s) of other partner vessel(s) FC Flag State of the partner vessel(s) (ISO alpha-3 country code) CIF joint fishing operation and other partners 65 Relocated to RT 3-letter code for relocation destination (Keep net: KNE, cage: CGE, etc.) Codes will be placed on the EC website with a location to be specified CIF 66 POS sub-declaration POS Location of transfer (see details of sub-elements and attributes of POS) CIF 67 Catch sub-declaration (list of species SPE sub-declarations) SPE Amount of fish relocated (see details of sub-elements and attributes of SPE) CIF 68 69 TRA: transhipment declaration For every transhipment of catch, declaration required from both donor and recipient 70 Start of transhipment declaration TRA Tag indicating start of a transhipment declaration C 71 Date DA Start of TRA (YYYY-MM-DD) C 72 Time TI Start of TRA (HH:MM in UTC) C 73 Relevant area sub-declaration RAS The geographical area in which the transhipment took place. The list of codes for fishing and effort/conservation areas will be placed on the EC website with a location to be specified. (See details of sub-elements and attributes of RAS). CIF took place at sea 74 Port name PO Port code (ISO alpha-2 country code + 3-letter port code). Port code list (CCPPP) to be found at the EC website with a location to be specified CIF took place in port 75 Receiving vessel's CFR number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of registration within the EU and X being a letter or a number CIF fishing vessel 76 Transhipment: receiving vessel TT If donor vessel  International radio call sign of the receiving vessel C 77 Transhipment: Flag State of receiving vessel TC If donor vessel  Flag State of vessel receiving the transhipment (ISO alpha-3 country code) C 78 Donor vessel's CFR number RF With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number CIF community vessel 79 Transhipment: (donor) vessel TF If receiving vessel  International radio call sign of the donor vessel C 80 Transhipment: Flag State of donor vessel FC If receiving vessel  Flag State of the donor vessel (ISO alpha-3 country code) C 81 POS sub-declaration POS (See details of sub-elements and attributes of POS) CIF required (3) (NEAFC or NAFO waters) 82 Catch transhipped (list of species SPE sub-declarations) SPE (See details of sub-elements and attributes of SPE) C 83 84 COE: entry in zone declaration If fishing in stock recovery area or Western Waters 85 Start of Effort declaration: Entry in zone COE Tag indicating start of an declaration on entry into the effort zone C 86 Date DA Date of entry(YYYY-MM-DD) C 87 Time TI Time of entry(HH:MM in UTC) C 88 Target specie(s) TS Species to be targeted whilst in zone (Demersal, Pelagic, Scallops, Crabs). Full list to be found at the EC website with a location to be specified C 89 Relevant area sub-declaration RAS Geographical location of the vessel. The list of codes for fishing and effort/conservation areas will be placed at the EC website with a location to be specified. (See details of sub-elements and attributes of RAS). C 90 Catch on board sub-declaration (list of species SPE sub-declarations) SPE (See details of sub-elements and attributes of SPE) O 91 COX: exit from zone declaration If fishing in stock recovery area or Western Waters 92 Start of effort declaration: Exit out of zone COX Tag indicating start of a declaration on exit of the effort zone C 93 Date DA Date of exit (YYYY-MM-DD) C 94 Time TI Time of exit (HH:MM in UTC) C 95 Target specie(s) TS Species to be targeted whilst in zone (Demersal, Pelagic, Scallops, Crabs). Full list to be found at the EC website with a location to be specified CIF not conducting other fishing activities 96 Relevant area sub-declaration RAS Geographical location of the vessel. The list of codes for fishing and effort/conservation areas will be placed at the EC website with a location to be specified. (See details of sub-elements and attributes of RAS). CIF not conducting other fishing activities 97 Position sub-declaration POS Position of exit (see details of sub-elements and attributes of POS) C 98 Catch taken sub-declaration SPE Catch taken whilst in zone (see details of sub-elements and attributes of SPE) O 99 100 CRO: crossing of zone declaration If crossing stock recovery or Western Water zones 101 Start of effort declaration: crossing of a zone CRO Tag indicating start of a declaration on crossing the effort zone (no fishing operation). Only DA TI POS needs to be specified in COE and COX declarations C 102 Entry in zone declaration COE (See details of sub-elements and attributes of COE) C 103 Exit from zone declaration COX (See details of sub-elements and attributes of COX) C 104 105 TRZ: trans-zonal fishing declaration If carrying out trans-zonal fishing 106 Start of Effort declaration: trans-zonal fishing TRZ Tag indicating start of a declaration on trans-zonal fishing C 107 Entry declaration COE First entry (see details of sub-elements and attributes of COE) C 108 Exit declaration COX Last exit (see details of sub-elements and attributes of COX) C 109 110 INS: inspection declaration To be provided by the authorities, but not the master 111 Start of inspection declaration INS Tag indicating start of an inspection sub-declaration O 112 Country of inspection IC ISO alpha-3 country code O 113 Assigned inspector IA For each state to provide a 4-digit number identifying their inspector O 114 Date DA Date of inspection (YYYY-MM-DD) O 115 Time TI Time of inspection (HH:MM in UTC) O 116 Position sub-declaration POS Position of inspection (see details of sub-elements and attributes of POS) O 117 118 DIS: discard declaration CIF required (3) (NEAFC, NAFO) 119 Start of discard declaration DIS Tag containing details of fish discarded C 120 Date DA Date of discard (YYYY-MM-DD) C 121 Time TI Time of discard (HH:MM in UTC) C 122 Position sub-declaration POS Position when discarded (see details of sub-elements and attributes of POS) C 123 Discarded fish sub-declaration SPE Discarded fish (see details of sub-elements and attributes of SPE) C 124 125 PRN: prior notification of return declaration To be transmitted prior to return to port or if required by Community rules CIF required (3) 126 Start of prior notification PRN Tag indicating start of a prior notification declaration C 127 Predicted date PD Intended date of arrival/crossing (YYYY-MM-DD) C 128 Predicted time PT Intended time of arrival/crossing (HH:MM in UTC) C 129 Port name PO Port code (2-letter country code (ISO alpha-2 country code) + 3-letter port code). Port code list (CCPPP) to be found at the EC website with a location to be specified C 130 Relevant area sub-declaration RAS Fishing area to be used for prior notification of cod. List of codes for fishing and effort/conservation areas will be placed at the EC website with a location to be specified. (See details of sub-elements and attributes of RAS). CIF in the Baltic Sea 131 Predicted landing date DA Intended date of landing (YYYY-MM-DD) in the Baltic CIF in the Baltic Sea 132 Predicted landing time TI Intended time of landing (HH:MM in UTC) in the Baltic CIF in the Baltic Sea 133 Catch on board sub-declarations (list of species SPE sub-declarations) SPE Catch on board (if pelagic need ICES zone). (See details of the sub-declaration SPE) C 134 Position sub-declaration POS Position for entering/leaving area/zone. (See details of sub-elements and attributes of POS). CIF 135 136 EOF: end of fishing declaration To be transmitted immediately after last fishing operation and before returning to port and landing fish 137 Start of Sign off of catch declaration EOF Tag indicating completion of fishing operations prior to return to port C 138 Date DA Date signed off (YYYY-MM-DD) C 139 Time TI Time signed off (HH:MM in UTC) C 140 141 RTP: return to port declaration To be transmitted on entry into port, after any PRN declaration and before landing any fish 142 Start of return to port declaration RTP Tag indicating the return to the harbour at the end of the fishing trip C 143 Date DA Date of return (YYYY-MM-DD) C 144 Time TI Time of return (HH:MM in UTC) C 145 Port name PO Port code (ISO alpha-2 country code + 3-letter port code) list (CCPPP) to be found at the EC website with a location to be specified C 146 Reason for return RE Reason for returning to port (e.g. sheltering, taking on stores, landing.) The list of reason codes will be placed at the EC website with a location to be specified CIF 147 148 LAN: landing declaration To be transmitted after landing of catch 149 Start of landing declaration LAN Tag indicating start of a landing declaration C 150 Date DA (YYYY-MM-DD  date of landing C 151 Time TI HH:MM in UTC  time of landing C 152 Sender type TS 3 letter code (MAS: master, REP: his representative, AGE: agent) C 153 Port name PO Port code (2-letter country code (ISO alpha-2 country code) + 3-letter port code). Port code list (CCPPP) to be found at the EC website with a location to be specified C 154 Catch landed sub-declaration (list of SPE with PRO sub-declarations) SPE Species, fishing areas, landed weights, related gears and presentations (see details of sub-elements and attributes of SPE) C 155 156 POS: position sub-declaration 157 Start of position sub-declaration POS Tag containing coordinates of the geographical position C 158 Latitude (decimal) LT Latitude expressed in accordance with the WGS84 format used for VMS C 159 Longitude (decimal) LG Longitude expressed in accordance with the WGS84 format used for VMS C 160 161 GEA: gear deployment sub-declaration 162 Start of gear deployment sub-declaration GEA Tag containing coordinates of the geographical position C 163 Gear type GE Gear code according to FAOs International Standard Statistical Classification of the Fishing Gear C 164 Mesh size ME Size of mesh (in millimetres) CIF gear has mesh subject to size requirement 165 Gear capacity GC Gear size and number CIF required for type of gear deployed 166 Fishing operations FO Number of fishing operations (hauls) per 24 hour period CIF if vessel licensed to fish deep sea stocks 167 Fishing time DU Number of hours the gear was deployed CIF if vessel licensed to fish deep sea stocks 168 Gear shot sub-declaration GES Gear shot sub-declaration (see details of sub-elements and attributes of GES) CIF required (3) (vessel uses static or fixed gear) 169 Gear retrieved sub-declaration GER Gear retrieved sub-declaration (see details of sub-elements and attributes of GER) CIF required (3) (vessel uses static or fixed gear) 170 Gillnet deployment sub-declaration GIL Gillnet deployment sub-declaration (see details of sub-elements and attributes of GIL) CIF vessel has permits for ICES Zones IIIa, IVa, IVb, Vb, VIa, VIb, VIIb, c, j, k and XII 171 Fishing depths FD A distance from water surface to the lowest part of the fishing gear (in metres). Applies to vessels using towed gear, long lines and fixed nets CIF deep sea fishing and in Norwegian waters 172 Average number of hooks used on long lines NH The average number of hooks used on the long lines CIF deep sea fishing and in Norwegian waters 173 The average length of the nets GL The average length of nets when using fixed nets (in metres) CIF deep sea fishing and in Norwegian waters 174 The average height of the nets GD The average height of nets when using fixed nets (in metres) CIF deep sea fishing and in Norwegian waters 175 176 GES: gear shot sub-declaration CIF required by the rules (3) 177 Start of position sub-declaration GES Tag containing gear shot info C 178 Date DA Date gear shot (YYYY-MM-DD) C 179 Time TI Time gear shot (HH:MM in UTC) C 180 POS sub-declaration POS Position where gear shot (see details of sub-elements and attributes of POS) C 181 182 GER: gear retrieved sub-declaration CIF required by the rules (3) 183 Start of Position sub-declaration GER Tag containing gear retrieved info C 184 Date DA Date gear retrieved (YYYY-MM-DD) C 185 Time TI Time gear retrieved (HH:MM in UTC) C 186 POS sub-declaration POS Position where gear retrieved (see details of sub-elements and attributes of POS) C 187 GIL Gillnet deployment sub-declaration CIF vessel has permits for ICES Zones IIIa, IVa, IVb, Vb, VIa, VIb, VIIb, c, j, k and XII 188 Start of gillnet sub-declaration GIL Tag starting gillnet deployment 189 Nominal length of one net NL Information required to be recorded during each fishing trip (in metres) C 190 Number of nets NN Number of nets in a fleet C 191 Number of fleets FL Number of fleets deployed C 192 POS sub-declaration POS Position of each fleet deployment (see details of sub-elements and attributes of POS) C 193 Depth of each fleet deployed FD Depth for each fleet deployed (a distance from water surface to the lowest part of the fishing gear) C 194 Soak time of each fleet deployed ST Soak time for each fleet deployed C 195 196 GLS: gear loss sub-declaration Loss of fixed gear CIF required by the rules (3) 197 Start of GLS sub-declaration GLS Data on fixed gear lost 198 Date gear lost DA Date gear lost (YYYY-MM-DD) C 199 Number of units NN Number of gears lost CIF 200 POS sub-declaration POS Last known position of gear (see details of sub-elements and attributes of POS) CIF 201 202 RAS: Relevant area sub-declaration RAS Relevant area depending on the relevant reporting requirement  at least one field should be filled in. List of codes will be placed at the EC website with a location to be specified. CIF 203 FAO area FA FAO area (e.g. 27) CIF 204 FAO (ICES) sub-area SA FAO (ICES) sub-area (e.g. 3) CIF 205 FAO (ICES) division ID FAO (ICES) division (e.g. d) CIF 206 FAO (ICES) sub-division SD FAO (ICES) sub-division (e.g. 24) (Meaning together with the above 27.3.d.24) CIF 207 Economic zone EZ Economic zone CIF 208 Ices statistical rectangle SR ICES statistical rectangle (e.g. 49E6) CIF 209 Fishing effort zone FE List of codes will be placed at the EC website with a location to be specified. CIF 210 Position sub-declaration POS (See details of sub-elements and attributes of POS). CIF 211 212 SPE: species sub-declaration Aggregate quantity by species 213 Start of SPE sub-declaration SPE Details of fish caught by species C 214 Species name SN Name of the species (FAO alpha-3 code) C 215 Weight of fish WT Depending on context this item to be either 1. Total weight of fish (in kilograms) in catch period 2. Total weight of fish (in kilograms) on board (aggregate) or 3. Total weight of fish (in kilograms) landed CIF species not counted 216 Number of fish NF Number of fish (when catch have to be registered in numbers of fish i.e. salmon, tuna) CIF 217 Quantity held in nets NQ Estimate of quantity held in nets i.e. not in hold O 218 Number held in nets NB Estimate of number of fish held in nets i.e. not in hold O 219 Relevant area sub-declaration RAS The geographical area in which the majority of the catch was taken. List of codes will be placed at the EC website with a location to be specified. (See details of sub-elements and attributes of RAS). C 220 Gear type GE Letter code according to FAO's International Standard Statistical Classification of the Fishing Gear CIF landing declaration for certain species and catch areas only 221 Processing sub-declaration PRO (See details of sub-elements and attributes of PRO) CIF for landing (transhipment) declaration 222 223 PRO: processing sub-declaration Processing/presentation for each specie landed 224 Start of Processing sub-declaration PRO Tag containing fish processing details C 225 Fish freshness category FF Fish freshness category (A, B, E) C 226 State of preservation PS Letter code for the state of the fish e.g. live, frozen, salted. List of codes will be placed at the EC website with a location to be specified C 227 Presentation of fish PR Letter code for the product presentation (reflects manner of processing): use codes found at the EC website with a location to be specified C 228 Processings type of packaging TY 3-letter code (CRT=cartons, BOX=boxes, BGS=bags, BLC=blocks) CIF (LAN or TRA) 229 Number of packing units NN Number of packing units: cartoons, boxes, bags, containers, blocks etc CIF (for LAN or TRA) 230 Av weight per unit of packing AW Product weight (kg) CIF (for LAN or TRA) 231 Conversion factor CF A numerical factor that is applied to convert fish processed weight into fish live weight O 232 233 When message type is SAL (TM=SAL) SAL is a Sales message 234 The following attributes need to be specified A sale message may be either a sales note line or a take-over line 235 Start of sales record SAL Tag indicating start of sales record C 236 Vessel's Community fleet register number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number C 237 Vessels call sign RC International radio call sign CIF CFR not up to date 238 Vessels external identification XR Side (hull) number of registration of the vessel that landed the fish O 239 Country of registration FS ISO alpha-3 country code C 240 Name of vessel NA Name of the vessel that landed the fish O 241 SLI declaration SLI (See details of sub-elements and attributes of SLI) CIF sale 242 TLI declaration TLI (See details of sub-elements and attributes of TLI) CIF take-over 243 244 SLI: sales line declaration 245 Start of sales line declaration SLI Tag containing details of a consignment sale C 246 Date DA Date of the sale (YYYY-MM-DD). C 247 Sale country SC Country where the sale took place (ISO alpha-3 country code) C 248 Sale location SL Port code list (CCPPP) to be found at the EC website with a location to be specified C 249 Name of seller NS Name of auction centre, other body or person selling the fish C 250 Name of buyer NB Name of body or person buying the fish C 251 Sales contract reference number CN Sales contract reference number C 252 Source document sub-declaration SRC (See details of sub-declaration and attributes of SRC) C 253 Consignment sold sub-declaration CSS (See details of sub-declaration and attributes of CSS) C 254 255 SRC sub-declaration Flag State authorities shall track back the source document based on the vessel's logbook and landing data 256 Start of source document sub-declaration SRC Tag containing details of the source document for the consignment sold C 257 Date of landing DL Date of landing (YYYY-MM-DD). C 258 Country and port name PO Country and port name for place of landing. Country port code list (CCPPP) to be found at the EC website with a location to be specified C 259 260 CSS sub-declaration 261 Start of consignment sold sub-declaration CSS Tag containing details of the item sold C 262 Species name SN Name of the species sold (FAO alpha-3 code) C 263 Weight of fish sold WT Weight of fish sold (in kilograms) C 264 Number of fish sold NF Number of fish (when catch have to be registered in numbers of fish i.e. salmon, tuna) CIF 265 Fish price FP Price per kg C 266 Currency of sale CR Currency of price of sale. List of currency symbols/codes will be placed at the EC website with a location to be specified C 267 Fish size category SF Size of fish (1-8; one size or kg, g, cm, mm or number of fish per kg as appropriate) CIF 268 Product destination (purpose) PP Codes for human consumption, carry-over, industrial purposes CIF 269 Relevant area sub-declaration RAS List of codes for fishing and effort/conservation areas will be placed at the EC website with a location to be specified. (See details of sub-elements and attributes of RAS). C 270 PRO processing sub-declaration PRO (See details of sub-elements and attributes of PRO) C 271 Withdrawn WD Withdrawn through a producers' organisation (Y-yes, N-no, T  temporarily) C 272 P.O. Use code OP List of codes will be placed at the EC website with a location to be specified O 273 State of preservation PS Letter code for the state of the fish e.g. live, frozen, salted. List of codes will be placed at the EC website with a location to be specified. CIF when temporarily withdrawn 274 275 TLI: take-over declaration 276 Start of TLI declaration TLI Tag for details of take-over event C 277 Date DA Date of the take-over (YYYY-MM-DD). C 278 Take-over country SC Country where the take-over took place (ISO alpha-3 country code) C 279 Take-over location SL Port code or place name (if not in port) where the take-over took place  list to be found at the EC website with a location to be specified http://ec.europa.eu/fisheries/cfp/control_enforcement_en.htm C 280 Name of take-over organisation NT Name of the organisation that took-over the fish C 281 Take-over contract reference number CN Take-over contract reference number O 282 SRC sub-declaration SRC (See details of sub-elements and attributes of SRC) C 283 Consignment taken over sub-declaration CST (See details of sub-elements and attributes of CST) C 284 285 CST sub-declaration 286 Start of line for each consignment taken over CST Tag containing detail line for each species taken over C 287 Species name SN Name of the species sold (FAO alpha-3 code) C 288 Weight of fish taken over WT Weight of fish taken over (in kilograms) C 289 Number of fish taken over NF Number of fish (when catch have to be registered in numbers of fish i.e. salmon, tuna) CIF 290 Fish size category SF Size of fish (1-8; one size or kg, g, cm, mm or number of fish per kg as appropriate) C 291 Relevant area sub-declaration RAS List of codes for fishing and effort/conservation areas will be placed at the EC website with a location to be specified. (See details of sub-elements and attributes of RAS). O 292 PRO processing sub-declaration PRO (See details of sub-elements and attributes of PRO) C 1. Character set definitions are available at http://europa.eu.int/idabc/en/chapter/556used for ERS should be: Western character set (UTF-8). 2. All Codes (or appropriate references) will be listed on the EC Fisheries website with a location to be specified: http://ec.europa.eu/fisheries/cfp/control_enforcement_en.htm (including codes for corrections, ports, fishing areas, intentions on leaving port, reasons for returning to port, type of fishing/target species, codes on entering conservation/effort zones and other codes or references. 3. All 3 character codes are XML elements (3-character code), all 2-character codes are XML attributes. 4. The XML sample files and the reference XSD definition of the above Annex will be placed on the EC website with a location to be specified. 5. All the weights in the table are expressed in kilograms and, if needed with up to two decimals of precision. (1) The present Annex replaces in full the Annex to the Regulation (EC) No 1566/2007 laying down detailed rules for the implementation of Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing. (2) Compulsory if required by the Community rules, international or bilateral agreements. (3) When CIF does not apply then attribute is optional. 1. Character set definitions are available at http://europa.eu.int/idabc/en/chapter/556used for ERS should be: Western character set (UTF-8). 2. All Codes (or appropriate references) will be listed on the EC Fisheries website with a location to be specified: http://ec.europa.eu/fisheries/cfp/control_enforcement_en.htm (including codes for corrections, ports, fishing areas, intentions on leaving port, reasons for returning to port, type of fishing/target species, codes on entering conservation/effort zones and other codes or references. 3. All 3 character codes are XML elements (3-character code), all 2-character codes are XML attributes. 4. The XML sample files and the reference XSD definition of the above Annex will be placed on the EC website with a location to be specified. 5. All the weights in the table are expressed in kilograms and, if needed with up to two decimals of precision.